Filed 3/15/22 P. v. Hernandez CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E077943

 v.                                                                       (Super. Ct. No. FSB053198)

 BENJAMIN HERNANDEZ,                                                      OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Bryan Foster,

Judge. Dismissed.

         Nancy Olsen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance from Plaintiff and Respondent.




                                                              1
                                              I.

                                     INTRODUCTION

       Defendant and appellant Benjamin Hernandez appeals from a postjudgment order
                          1
denying his Penal Code section 1170.95 petition to vacate his second degree murder

conviction and obtain resentencing relief under the procedures established by Senate Bill

No. 1437. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders), requesting

this court to conduct an independent review of the record. In addition, defendant has had

an opportunity to file a personal supplemental brief with this court and has not done so.

As defendant has failed to file a supplemental brief raising any issues for our review, we

shall dismiss the appeal.

                                              II.

                              PROCEDURAL BACKGROUND

       A jury found defendant guilty of second degree murder as an aider and abettor.

(People v. Rodriguez (Sept. 28, 2010, E046636) at p. 8 [nonpub. opn.] (Rodriguez).);

§ 187, subd. (a).) The jury also found that defendant had used a deadly weapon, a shovel,

in the commission of the crime. (§ 12022, subd. (b)(1).) The trial court sentenced

defendant to 15 years to life in prison and imposed a consecutive one-year enhancement

for the weapon use.




       1
           All future statutory references are to the Penal Code unless otherwise stated.

                                               2
       On September 28, 2010, this court rejected defendant’s contention that the

evidence was insufficient to show he aided and abetted a codefendant in killing the

victim, and affirmed the judgment. (See Rodriguez, supra, E046636, at pp. 2, 7-8, 12.)

       On January 7, 2019, defendant filed a petition for resentencing pursuant to section

1170.95.

       On April 19, 2019, the trial court granted the People’s motion to strike the

petition, finding Senate Bill No. 1437 unconstitutional. We reversed the trial court’s

order in a nonpublished opinion on June 10, 2020, and remanded the matter for further

proceedings under section 1170.95. (See People v. Hernandez (June10, 2020, E072594)

[nonpub. opn.].)

       Following remand, the People filed a written informal response and opposition to

defendant’s petition. In support, the People attached our nonpublished opinion from

defendant’s direct appeal, case No. E046636, and the information. The People also

requested that the trial court take judicial notice of the decision and files and records in

the underlying trial, including the abstract of judgment and the jury instructions and

verdict forms. Defendant did not file a brief in response to the People’s informal

response and opposition.

       On September 3, 2021, the trial court (the same court that heard the underlying

trial) held a prima facie hearing on the petition. Defendant was not present, but

represented by appointed counsel (the same counsel that had represented defendant at

trial) and waived defendant’s presence. After recalling the facts of the case, the trial



                                              3
court denied the petition because defendant “made an insufficient prima facie showing”

he is entitled to relief pursuant to section 1170.95 and issued a written order on

September 30, 2021. In its written order, in pertinent part, the court explained: “This

Court finds substantial evidence was presented at trial that Benjamin Hernandez

instigated the assault, was a major participant in the assault and acted with reckless

indifference to human life, and aided and abetted in the murder of Jerry Ramirez.”

Defendant timely appealed.

                                             III.

                                       DISCUSSION

       After defendant appealed, appointed appellate counsel filed a brief under the

authority of Wende, supra, 25 Cal.3d 436 and Anders, supra, 386 U.S. 738, setting forth a

statement of the case, a summary of the procedural background and potential arguable

issues, and requesting this court to conduct an independent review of the record. Counsel

has raised the following issues: (1) whether defendant was found guilty under the felony

murder rule or under the natural and probable consequences doctrine, and, if not, whether

section 1170.95 applies to defendant; (2) whether the trial court prejudicially erred by

conducting the prima facie hearing without defendant’s presence and by failing to obtain

a valid waiver of his right to be present at that hearing; and (3) whether the court violated

section 1170.95, subdivision (c) by engaging in factfinding involving the weighing of

evidence at the prima facie hearing.




                                              4
       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Our high court is currently considering whether an appellate court must conduct an

independent review of the record when counsel files a Wende brief after the trial court

denies a petition for resentencing under section 1170.95. (People v. Delgadillo, review

granted Feb. 17, 2021, S266305; see Cal. Rules of Court, rule 8.512(d)(2).) Recent Court

of Appeal cases have consistently held that we are not required to conduct such a review

and may dismiss an appeal as abandoned if the petitioner does not file a supplemental

brief. (People v. Cole (2020) 52 Cal.App.5th 1023, 1031-1032, 1039-1040, review

granted Oct. 14, 2020, S264278; People v. Figueras (2021) 61 Cal.App.5th 108, review

granted May 12, 2021, S267870; People v. Scott (2020) 58 Cal.App.5th 1127, 1131,

review granted Mar. 17, 2021, S266853.) Some cases have explained that we have

discretion to review the record independently for arguable issues and should do so in the

interest of justice, either where an initial review does not show the defendant is obviously

ineligible for relief (such as when the defendant was convicted on a theory he was the

actual killer) or as a routine matter. (See People v. Gallo (2020) 57 Cal.App.5th 594,

598-599 (but see dis. opn. of Menetrez, J.); People v. Flores (2020) 54 Cal.App.5th 266,

269-274; People v. Allison (2020) 55 Cal.App.5th 449, 456.)

       In this case, we conclude defendant is not entitled to Wende review of from the

order denying his petition for resentencing relief under section 1170.95. Review pursuant

to Wende, or its federal constitutional counterpart Anders, is required only in the first



                                              5
appeal of right from a criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551,

555; Conservatorship of Ben C. (2007) 40 Cal.4th 529, 536-537; People v. Serrano

(2012) 211 Cal.App.4th 496, 500-501.) The appeal before us, “although originating in a

criminal context, is not a first appeal of right from a criminal prosecution, because it is

not an appeal from the judgment of conviction.” (Serrano, supra, at p. 501.) Because

defendant has not personally filed a supplemental brief, we will dismiss his appeal as

abandoned.

                                             IV.

                                       DISPOSITION

       The appeal is dismissed as abandoned.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 CODRINGTON
                                                                           Acting P. J.

We concur:


FIELDS
                           J.


RAPHAEL
                           J.




                                              6